Me. Justice Linscott delivered the opinion of the court: Claimánt filed its claim with the Clerk of this Court on February 15, 1934 for the sum of $69.30, and alleges that on December 19, 1930, the State became indebted to it in the sum just mentioned, and claimant filed a Bill of Particulars showing goods purchased from it, and avers that it never paid for the same, and that the goods furnished were hospital supplies that were furnished to the Anna State Hospital. No question arises as to the facts, and we have heretofore held that “where the facts are undisputed, that the State received supplies as ordered by it and that the bill therefor was not presented for payment before the lapse of the appropriation out of which it could be paid, an award for the amount due will be made.” Shell Petroleum Co. vs. State, 7 C. C. R. 224. Franklin County Coal Co. vs. State, 7 C. C. R. 114. H. Channon Co. vs. State, 7 C. C. R. 97. We, therefore, make an award in the sum of $69.30 in full payment of the above claim.